[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Judgment will enter in favor of the plaintiff as per the Trial Referee's report of April 11, 1996. The debt is found to be $323,266.81 as of June 16, 1996. The debt of Wallboard Distributors, Inc. is subsequent in right to that of the plaintiff, and said defendant has been defaulted. The interest of the I.R.S. is subsequent in right to that of the plaintiff and it has been defaulted. Foreclosure by sale is ordered. Counsel are to appear in Bridgeport for date of sale and other related orders.
Grogins, J.